Balio and Fallon, JJ. (dissenting).
We respectfully dissent. We agree with the majority that Supreme Court improperly granted United States Fidelity and Guaranty Company’s (USF&G) cross motion for summary judgment dismissing the complaint but conclude that Supreme Court further erred in refusing to grant summary judgment in favor of plaintiffs. In our view the terms of the policy are clear and unambiguous and must be given their plain and ordinary meaning (Lavanant v General Acc. Ins. Co., 79 NY2d 623, 629) and are to be enforced as written (State of New York v Home Indem. Co., 66 NY2d 669, 671; Town of German Flats v Aetna Cas. & Sur. Co., 174 AD2d 1003, 1004, lv denied 78 NY2d 860; Venigalla v Penn Mut. Ins. Co., 130 AD2d 974, 975, lv dismissed 70 NY2d 747). In construing an insurance policy, its express terms are not to be given a strained and unreasonable construction (Town of German Flats v Aetna Cas. & Sur. Co., supra, at *10661004). When accorded their usual meanings, the terms used in the policy unambiguously describe the building within which plaintiffs’ retail operation was principally contained. That building was the only "frame” building on the premises as that term is ordinarily used. Furthermore, it is uncontroverted that some assembly occurred in that building and that auto parts were sold there.
Even were we to conclude that the policy language is ambiguous, because the extrinsic evidence offered failed to resolve the ambiguity the issue remains one of law for the court (State of New York v Home Indem. Co., supra, at 671). Under these circumstances, any ambiguity must be resolved against the insurer (Breed v Insurance Co., 46 NY2d 351, 353; Casey v General Acc. Ins. Co., 178 AD2d 1001, 1002; Venigalla v Penn Mut. Ins. Co., supra, at 975; Little v Blue Cross, 72 AD2d 200, 203). The construction urged by USF&G in which the concrete building is viewed as the "frame” building described in the policy is neither reasonable, nor is it the only fair construction of the policy language (see, Venigalla v Penn Mut. Ins. Co., supra, at 975).
Because we construe the policy issued by USF&G to provide coverage for plaintiffs’ loss, Supreme Court’s order granting USF&G’s motion for summary judgment against Becker and denying Becker’s cross motion for leave to amend his answer should be affirmed. (Appeal from Order of Supreme Court, Seneca County, Falvey, J. — Summary Judgment.) Present— Denman, P. J., Green, Balio, Fallon and Boehm, JJ.